  Case 5:20-cv-00200-TBR Document 8 Filed 01/28/21 Page 1 of 2 PageID #: 60




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF KENTUCKY
                                PADUCAH DIVISION

LAYLA KUNKLE                     )
                                 )
                     Plaintiff   )
                                 )
v.                               )                   Civil Action No. 5:20-CV-200-TBR
                                 )
TRIGG COUNTY FISCAL COURT,       )
JASON BARNES; DOUG LATHAM;       )
MICHAEL PARKER; MAJOR JIMMY )
GODAIR; JEFF ARENA; TRIGG        )
COUNTY BOARD OF EDUCATION; )
and JAMES MANGELS                )
                                 )
                     Defendants. )


       H. Randall Redding, Jennifer Parker Andrews and Sharon W. Farmer, of King, Deep and

Branaman, hereby serve notice of their entry of appearance as counsel of record for Defendants,

Trigg County Board of Education and James Mangels (“Defendants”).

       Counsel for Defendants respectfully request that they be included on the distribution lists

for all court orders, pleadings and any other documentation pertaining to this case.

       This notice is filed only for the purpose of obtaining all court filings, and Defendant

specifically reserves the right to all affirmative defenses, including those available under Federal

Rule of Civil Procedure 12, which may be asserted in a responsive pleading or motion.

                                                     Respectfully submitted,

                                                     /s/ H. Randall Redding
                                                     H. RANDALL REDDING
                                                     JENNIFER PARKER ANDREWS
                                                     SHARON W. FARMER
                                                     KING, DEEP and BRANAMAN
                                                     127 North Main Street
                                                     Post Office Box 43
                                                     Henderson, Kentucky 42419-0043

                                                                                            Page | 1
  Case 5:20-cv-00200-TBR Document 8 Filed 01/28/21 Page 2 of 2 PageID #: 61




                                                    Telephone: (270) 827-1852
                                                    Facsimile: (270) 826-7729
                                                    rredding@kdblaw.com
                                                    jandrews@kdblaw.com
                                                    sfarmer@kdblaw.com
                                                    COUNSEL FOR DEFENDANT,
                                                    TRIGG COUNTY BOARD OF
                                                    EDUCATION and JAMES MANGELS


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice of Entry of Appearance

was served via the Court’s CM/ECF filing system on this the 28th day of January, 2021 in

accordance with the procedures established by the Court.

                                                    /s/ H. Randall Redding
                                                    COUNSEL FOR DEFENDANT




                                                                                           Page | 2
